                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION
ARISA BURGEST,                   )
                                 )
     Plaintiff,                  )
                                 )
v.                               )          CV418-033
                                 )
BOARD OF REGENTS, et al.,        )
                                 )
     Defendants.                 )

                                ORDER

     On November 20, 2018, the Court granted the parties’ joint motion

to stay discovery while defendant Edward B. Jolley recovered from

surgery. See doc. 13 (staying case for 60 days and ordering parties to

file a joint status report at that time “apprising the Court whether

further time is needed and, if defendant is able to resume litigating the

case, provide the Court with a proposed amended scheduling order.”).

Pursuant to that order, the parties filed their joint status report,

indicating that Jolley will need through April of this year to “return to

work.” Doc. 14 at 1. The parties do not, however, indicate that more

time is needed for Jolley to meaningfully participate in this case.

Within 7 days of service of this Order the parties are ORDERED to file

a response complying with the Court’s Order, either (1) requesting an
extension of the stay or (2) proposing an amended scheduling order.

     SO ORDERED, this 24th         day of January, 2019.




                                   2
